Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.380 Filed 09/13/21 Page 1 of 22




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 SANTOINE JACKSON,

       Plaintiff,                        Case No. 19-11328
                                         Honorable Laurie J. Michelson
 v.

 FIAT CHRYSLER
 AUTOMOBILES,

       Defendant.


  OPINION AND ORDER GRANTING SUMMARY JUDGMENT [24]


      Plaintiff Santoine Jackson filed this suit after Defendant Fiat Chrysler

Automobile (FCA) suspended him for three days for reportedly refusing to

perform certain duties in his job at the Trenton Engine Plant. (ECF No. 1,

PageID.3–4.) Jackson alleges that FCA discriminated and retaliated against

him at work because he is African American. However, Jackson has offered no

evidence that race was a factor in his suspension. The Court will grant

summary judgment for FCA.

                              I. Background

      All of the following facts are undisputed except where expressly noted.

      Jackson was hired as a line worker at FCA in May 2013 in the Trenton

Engine Plant, where he continues to work today. (ECF No. 24-2, PageID.125,

127.) In 2015, Jackson applied and was hired as a Team Leader. (ECF No. 24-
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.381 Filed 09/13/21 Page 2 of 22




2, PageID.129, 134.) The job description states that Team Leaders “fill in on

operations when needed” and “fill in for absent Team Members until personnel

can be backfilled if possible.” (ECF No. 24-4, PageID.279.) In his deposition,

Jackson agreed that in addition to his regular duties, as Team Leader he

performed “Jobs that needed to be covered, whatever day that they needed to

be covered.” (ECF No. 24-2, PageID.131.) A Team Leader receives additional

pay. (Id. at 134.)

      On two occasions prior to this suit, Jackson refused a task assigned by

his supervisors—he argues that management had not managed staffing

properly—and ultimately received a three-day suspension as a result. The

collective bargaining agreement between FCA and the United Auto Workers

(UAW) provided for a disciplinary procedure that progresses in severity. (ECF

No. 24-6, PageID.295.) A first violation receives a Verbal Warning; a second

violation receives a Written Warning; a third receives a Written Warning with

Counseling; a fourth receives a 3 Working Day suspension; a fifth receives a 30

Calendar Day suspension; a sixth violation results in discharge. (Id.) The

disciplinary progression guidance does not state whether multiple violations

in a single incident are counted as a single violation. (ECF No. 24-6,

PageID.295.) The policy states: “Circumstances will arise which necessitate

corrective disciplinary action that may not follow the standard progression



                                      2
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.382 Filed 09/13/21 Page 3 of 22




guidance. Disputes regarding disciplinary matters may be addressed through

the [standard union] grievance procedure.” (Id.)

        Jackson’s first violation occurred on April 5, 2016, when he refused to

change tapes for the Op160 machine while the crank line was understaffed due

to holiday and FMLA leave taken by fellow employees. (ECF No. 24-8,

PageID.30.) Jackson’s supervisor, Jake Tompkins (who is white),1 attempted

to call in three off-duty employees to staff the machine, but none answered.

(Id.) The Op160 tapes went unchanged for two hours. (Id.) In his Supervisor’s

Report, Tompkins recounted that Jackson claimed he did not know how to

operate the machine and that he was not certified to operate it. (Id.) Jackson

also testified at his deposition that he was not certified in the Op160. (ECF No.

24-2,       PageID.196.)   After   Tompkins    issued    a    Supervisor’s    Report

recommending a verbal warning on April 16, 2016, FCA formally issued

Jackson the Step 1 Verbal Warning on May 5, 2016, for violating Standard of




        1FCA notes the race of each of Jackson’s supervisors in its motion. (ECF No.
24.) While that information is sometimes relevant in race discrimination cases,
Jackson refused to identify the race of any of his supervisors at his deposition. (See
ECF No. 24-2, PageID.163, PageID.175, PageID.178–179; id. at PageID.179 (Jackson:
“I don’t have any opinion on anyone else’s race.”).) And Jackson does not identify any
specific supervisor that allegedly acted with racial animus or bias towards him. (See,
e.g., ECF No. 24-2.)

                                          3
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.383 Filed 09/13/21 Page 4 of 22




Conduct #5 (Failure to exert normal effort on the job). (ECF No. 24-8,

PageID.30.)2

      A second incident occurred on April 15, 2016, when Jackson submitted

Quality Deviation paperwork—also known as an “LPA”—listing incorrect or

incomplete information in eight sections. (ECF No. 24-9, PageID.307.) Rather

than reviewing the specific checks for each of the eight Operations, Jackson

wrote “OK” or “N/A” in large letters across the page. (Id. at PageID.309.) If this

was a typical method of submitting quality checks for fully compliant

operations, Jackson has not argued so. In any event, FCA viewed this as a

breach of his duties. Tompkins issued a Supervisor’s Report on April 29, 2016,

stating, “Upon reviewing his LPA it is clear that Mr. Jackson put forth little

effort to properly complete the form” and “showed a complete disregard for his

duties as Team Leader.” (Id. at PageID.307.) Tompkins recommended a Step 2

Written Warning for violation of Standard of Conduct #1 (Providing false

and/or misleading information to the Company) and Standard of Conduct #5

(Failure to exert normal effort on the job). (Id.) FCA formally issued the Step

2 Written Warning to Jackson on May 12, 2016. (Id.)




      2  Jackson was read the verbal warning on May 5, 2016, but the Court notes for
clarity that the Supervisor’s Report recommending the discipline was dated April 21,
2016. (ECF No. 24-8, PageID.304.)

                                         4
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.384 Filed 09/13/21 Page 5 of 22




       On October 25, 2018, Jackson again refused to cover a machine during a

manpower shortage. On that day, Jackson’s supervisors were Tompkins and

Rodney Williams (who is African American). (ECF No. 24-5, PageID.28; ECF

No. 24-2, PageID.177.) Jackson was the only Team Leader available during the

shift (ECF No. 24-10, PageID.311) and he was certified for this machine, the

Op40/50 (ECF No. 24-2, PageID.205). In Jackson’s view, this was not his

responsibility: “That team leader not being there is a supervisor problem, not

a Santoine [Jackson] problem, because I’m at work on my end doing my job.”

(ECF No. 24-2, PageID.205.) Jackson had started that workday on another

part of the crankline (the “finish end” of the line), and, as the Team Leader

posted to the finish end, Jackson believed that was his sole responsibility. He

testified at his deposition: “I don’t have to do anything on the rough end if I’m

the team leader on the finish end.” (ECF No. 24-2, PageID.204.) Jackson also

believed that once he had been posted to one machine for an hour, he could not

be “forced” to another machine. (Id. at PageID.204–205.) But Jackson could not

cite any specific rule for that belief and there is no support in the record. (See

id.)

       When Tomkins and Williams asked Jackson to cover the Op 40/50,

Jackson told the supervisors to call his union steward. (ECF No. 24-2,

PageID.204.) Both Tomkins and Williams attempted to warn Jackson that if



                                        5
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.385 Filed 09/13/21 Page 6 of 22




he did not follow directions in a timely manner, there could be disciplinary

consequences. (ECF No. 24-10, PageID.311; ECF No. 24-5, PageID.285.)

      The parties disagree whether Jackson then proceeded to help on the Op

40/50. (ECF No. 24-2, PageID.204 (“I told them to call my steward and I went

down there and did the job.”); ECF No. 24-10, PageID.311 (“At no point while

waiting for his steward did Mr. Jackson work on the Op40/50 job.”).) Both

supervisors believed the post went unmanned for about 90 minutes. (ECF No.

24-10, PageID.311–312 (Tompkins); ECF No. 24-5, PageID.285 (Williams).)

Jackson says it was only 10 minutes. (ECF No. 24-2, PageID.229 (“I guess I

didn’t walk fast enough, and he said I refused. But by the time the steward

came, which wasn’t more than 10 minutes later, I was at the 40s and the

50s.”).)

      At some point—it is not clear from the record whether this was before or

after the union steward arrived—Jackson suggested two other people who

could cover the machine: John Kolanowski and a Brian, whose last name is

unknown. (ECF No. 24-2, PageID.220.) Jackson testified that both are white.

(Id. at PageID.221.) The supervisors rejected this proposal because, in their

view, “[Jackson’s suggestion] was to move four [i]ndividuals to different

operations and leave a non-certified operator ([i]n-training) on the job.” (ECF

No. 24-10, PageID.311.) The parties dispute whether John and Brian were

certified on the Op40/50. (ECF No. 24-2, PageID.226; ECF No. 24-10,

                                      6
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.386 Filed 09/13/21 Page 7 of 22




PageID.311.) But there is no dispute that John and Brian were not Team

Leaders. (ECF No. 24-2, PageID.225.)

      Tompkins rejected the proposal for John or Brian to help, believing that

they were not certified and that it would require rearranging assignments for

four people instead of one. (ECF No. 24-10, PageID.311.) According to

Tompkins, Jackson never assisted with the Op 40/50; other employees stepped

in until someone was called in from their day off. (ECF No. 24-10, PageID.311.)

Williams gave the same testimony. (ECF No. 24-5, PageID.285 (“Eventually,

an off-duty employee volunteered to come in, and took over the job.”).)

      Tompkins issued a Supervisor’s Report on November 10, 2018, citing

Jackson for three violations: Standard of Conduct #3 (Unexcused absence or

tardiness from your workstation, office, assigned worksite or plant during

working hours); Standard of Conduct #5 (Failure to exert normal effort on the

job or sleeping on the job); and Standard of Conduct #6 (Failure or refusal to

follow the instructions of management). (ECF No. 24-10, PageID.311.)

Following Tompkins’s recommendation, Jackson was issued a three-day work

suspension on November 19, 2018. (Id.) (As the Court will discuss further

below, the record indicates that this was only Jackson’s third incident in

violation of company standards of conduct and that FCA skipped one step in

the disciplinary guidelines when it imposed a Step 4 discipline.)



                                       7
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.387 Filed 09/13/21 Page 8 of 22




      Jackson filed a union grievance. It appears he filed the grievance on the

same day he received the suspension—his statement of facts is dated

November 19, 2018. (ECF No. 27-2, PageID.364.) Although the union

investigation found that “[Tompkins and Williams] did not make the proper

moves with in [sic] the Manpower available” and “hesitated for hours without

making adjustments to run the line & Mr. Jackson was on his assigned job,”

the union grievance form and investigation findings do not mention anything

about race. (ECF No. 24-11, PageID.319.) The UAW negotiated on Jackson’s

behalf and secured an agreement that the suspension without pay would stand,

but the suspension would not be counted against Jackson for the purpose of

calculating disciplinary steps in the event of any future infraction. (ECF No.

24-11, PageID.321.)

      On January 9, 2019, Jackson filed a complaint with the Equal

Employment Opportunity Commission alleging race discrimination. (ECF No.

24-15, PageID.331.) The complaint stated: “my Supervisor forced me to do a

job that wasn’t mine. Later, I was suspended because I had protested due to

there being three white individuals that were able to perform the same task. I

believe I was suspended due to my race.” (Id.) The EEOC dismissed the

allegations as inconclusive and issued a right to sue letter on February 5, 2019.

(ECF No. 24-16, PageID.333.)



                                       8
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.388 Filed 09/13/21 Page 9 of 22




       On May 6, 2019, Jackson filed this suit, asserting race discrimination

and retaliation claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 1981, and Michigan’s Elliot-Larsen Civil Rights Act. (ECF No. 1.)

       FCA now moves for summary judgment on all claims, arguing that

Jackson cannot establish a prima facie case of race discrimination to support

any of his claims because there is no evidence to show the suspension was

racially motivated and, additionally, his three-day suspension was consistent

with the disciplinary procedure under his collective bargaining agreement

following a documented history of refusing to perform required tasks. (ECF No.

24.)

       Although FCA’s motion references events after Jackson filed this suit—

a subsequent suspension in August 2019 and Jackson’s resignation as a Team

Leader in September 2019 (see ECF No. 24, PageID.97–99)—the only

disciplinary incident at issue in this lawsuit is the 2018 suspension. Jackson’s

complaint and responsive briefing only assert claims regarding “what

happened on October 25th [2018].” (See ECF No. 1; ECF No. 27, PageID.357.)

Jackson also never amended his complaint to add any allegations from 2019

and has never presented a right to sue letter for any incident other than the

2018 suspension. See Cox v. City of Memphis, 230 F.3d 199, 201–02 (6th Cir.

2000) (a Title VII plaintiff must timely file a charge with the EEOC within 180

days after the alleged unlawful employment practice in order to file suit)).

                                       9
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.389 Filed 09/13/21 Page 10 of 22




      So the Court proceeds to consider the merits of Jackson’s claims with

respect to the 2018 suspension only. The parties have provided complete

briefing that enables resolution of the motion without the need for further

argument. See E.D. Mich. LR 7.1(f).

                             II. Legal Standard

      “The court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The burden of

establishing that there is no material factual dispute rests with the movant,

FCA. See FTC v. E.M.A. Nationwide, Inc., 767 F.3d 611, 630 (6th Cir. 2014). If

the moving party satisfies this initial burden, “the non-moving party must then

‘come forward with specific facts showing that there is a genuine issue for

trial.’” Baker v. City of Trenton, 936 F.3d 523, 529 (6th Cir. 2019) (quoting

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)). The Court “must construe the evidence and draw all reasonable

inferences in favor of the nonmoving party.” Hawkins v. Anheuser-Busch, Inc.,

517 F.3d 321, 332 (6th Cir. 2008).

                                III. Title VII

      The Court first addresses Jackson’s discrimination and retaliation

claims under Title VII. As the Court will explain, FCA is entitled to summary

judgment on both claims.

                                      10
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.390 Filed 09/13/21 Page 11 of 22




                            A. Race Discrimination

      Title VII prohibits “discriminat[ion] against any individual with respect

to his compensation, terms, conditions, or privileges of employment, because of

such individual’s race, color, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1).

      Because there is no evidence of direct discrimination in the record,3

Jackson’s Title VII claim arises from circumstantial evidence of discrimination

that is analyzed under the familiar three-step framework in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). Briggs v. Univ. of Cincinnati, No.

20-4133, 2021 WL 3782657, at *5 (6th Cir. Aug. 26, 2021).

      Under the McDonnell Douglas framework, the plaintiff has the initial

burden of establishing his or her prima facie case by demonstrating that “(1)

he or she was a member of a protected class; (2) he or she suffered an adverse

employment action; (3) he or she was qualified for the position; and (4) he or

she was replaced by someone outside the protected class or was treated

differently than similarly-situated, non-protected employees.” Wright v.

Murray Guard, Inc., 455 F.3d 702, 707 (6th Cir. 2006) (quoting DiCarlo v.

Potter, 358 F.3d 408, 415 (6th Cir. 2004)). The burden then shifts to the



      3 There is no reference to race (direct or indirect) by anyone at any time in the
record before the Court, other than Jackson’s allegations and suspicions recounted in
his deposition. Counsel for Jackson, who appears to have copied portions of her
response brief from another case, states in a header: “Plaintiff’s Retaliation Claim is
Supported by the Emails of Defendants.” (ECF No. 27, PageID.355.) But there is no
mention of any such emails anywhere else in the brief or the larger record.

                                          11
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.391 Filed 09/13/21 Page 12 of 22




defendant to articulate a legitimate, non-discriminatory reason for its actions,

supported by admissible evidence that “if believed by the trier of fact, would

support a finding that unlawful discrimination was not the cause of the

employment action.” Id. at 707 (quoting St. Mary’s Honor Ctr. v. Hicks, 509

U.S. 502, 507 (1993)). Finally, the employee has the burden of proving by a

preponderance of the evidence that the employer’s proffered reasons were a

mere pretext for discrimination. Wright, 455 F.3d at 707–08. When the burden

shifts back to the plaintiff, “he must come forward with evidence that the

defendant’s reason for the employment action is false,” but he “need not

present independent evidence that the proffered reason is pretext

for . . .discrimination.” Sutherland v. Michigan Dep’t of Treasury, 344 F.3d 603,

615 (6th Cir. 2003) (citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 148 (2000) (“[A] plaintiff’s prima facie case, combined with sufficient

evidence to find that the employer’s asserted justification is false, may permit

the trier of fact to conclude that the employer unlawfully discriminated.”)). The

employer bears the burden of production at the second step, but the employee

bears the ultimate burden of production and persuasion. Hicks, 509 U.S. at

507–08.

      Jackson’s argument is that FCA management understaffed the plant

and then chose Jackson to pick up the slack because he is African American,

not for legitimate operational reasons, and then suspended him for refusing. It

                                       12
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.392 Filed 09/13/21 Page 13 of 22




is not clear from the briefing whether Jackson views the adverse employment

action as management’s decision to ask him to cover the machines, or

management’s decision to suspend him. But because undisputed evidence

indicates that covering the machine when the plant was short-staffed was part

of Jackson’s job responsibilities (ECF No. 24-4, PageID.279), the Court

construes Jackson’s brief to assert that the suspension was the adverse

employment event. But taking all of the facts in a light most favorable to

Jackson, a reasonable jury could not find that Jackson was treated differently

than similarly-situated, non-protected employees.

                           1. The Prima Facie Case

      First, Jackson cannot make a prima facie case for race discrimination

because Jackson’s only proposed comparators—John and Brian—were not

similarly situated. This is an essential element for a Title VII race

discrimination claim: the plaintiff has the initial burden of establishing his

prima facie case by demonstrating that he “was treated differently than

similarly-situated, non-protected employees.” Wright, 455 F.3d at 707 (quoting

DiCarlo, 358 F.3d at 415). “[T]o establish that an employee is an appropriate

comparator, the plaintiff must demonstrate that he or she is similarly situated

to the claimed comparator in all relevant respects.” Wright, 455 F.3d at 710

(quoting Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir.

1998)) (cleaned up) (emphasis in original). “In the disciplinary context, [the

                                      13
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.393 Filed 09/13/21 Page 14 of 22




Sixth Circuit has] held that to be found similarly situated, the plaintiff and his

proposed comparator must have engaged in acts of ‘comparable seriousness.’”

Wright, 455 F.3d at 710 (quoting Clayton v. Meijer, Inc., 281 F.3d 605, 611 (6th

Cir. 2002)). Jackson does not identify a comparator outside the protected class

who refused to work a machine and was suspended. The only comparators he

offers are two white employees who were never asked to work the machines.

And they were not Team Leaders, so they had different job responsibilities. So

they are not similarly situated.

      The correct question for the Court is whether a non-protected-class Team

Leader has been asked to work a machine, certified or not, and refused, but

was not disciplined. There is no evidence in the record to support that claim.

(Again, Jackson’s identified adverse action is the suspension, not being asked

to work the machine. So the fact that two white workers, John and Brian, were

not asked to work the machine, does not support Jackson’s discrimination

claim. There is no evidence that John and Brian ever refused to work the

machine but received no discipline.) On review of the record, the Court finds

just one specific example of differential treatment offered by Jackson: he states

in his deposition that “[t]hey told me I couldn’t read books at work,” but Brian

(who is white) “reads a novel every day.” (ECF No. 24-2, PageID.243,

PageID.246.) But Jackson admitted he did not know if Brian has also been told

to stop reading on the job. (See id.) Construing this in Jackson’s favor, the

                                       14
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.394 Filed 09/13/21 Page 15 of 22




Court will assume at least one incident where a supervisor selectively enforced

a rule for Jackson but not for a white colleague. But that does not show that

FCA or its supervisors treated Jackson differently because of his race when he

was suspended for refusing to work a machine that he was certified to operate

and responsible to operate according to his job description.

      Because Jackson does not establish a prima facie case of racial

discrimination, the Court need not proceed with the remainder of the

McDonnell Douglas burden-shifting analysis. See Jenkins v. Regents of Univ.

of Michigan Health Sys., 763 F. App’x 545, 552 (6th Cir. 2019) (citing Tilley v.

Kalamazoo Cty. Road Comm’n, 777 F.3d 303, 309 n.3 (6th Cir. 2015)). But the

Court notes that even if Jackson had established a prima facie case, Jackson

has not offered any evidence to rebut FCA’s legitimate and non-discriminatory

reasons for the suspension.

              2. Legitimate & Non-Discriminatory Reasons

      Even if Jackson had presented a prima facie case of discrimination, FCA

has presented a legitimate, non-discriminatory reason for the work request

and the suspension, supported by admissible evidence: FCA asked Jackson to

perform duties for his role, for which he was certified, and he refused to do so.

      Job performance issues and failure to follow procedures are legitimate

and non-discriminatory reasons for adverse employment decisions. Wright, 455

F.3d at 707. Jackson has not disputed that he was certified for the Op 40/50

                                       15
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.395 Filed 09/13/21 Page 16 of 22




machine (ECF No. 24-2, PageID.205) and that as a Team Leader he was

responsible to “fill in for absent Team Members.” (ECF No. 24-4, PageID.279.)

Indeed, while Jackson’s brief purports to assert that he was not certified for

the Op40/50 (ECF No. 27, PageID.349), Jackson himself testified unequivocally

that he was certified for the machine (ECF No. 24-2, PageID.205) and that as

Team Leader he performed “Jobs that needed to be covered, whatever day that

they needed to be covered” (ECF No. 24-2, PageID.131). These are legitimate

and non-discriminatory reasons for Tompkins and Williams to assign Jackson

to cover the Op40/50 and then suspend him in accordance with union

disciplinary procedures when he refused.

      The Court notes one issue of fact that neither party has raised as a

matter of clarity, though it does not alter the outcome of this opinion. It

appears from the record that the 2018 incident was Jackson’s third incident in

violation of the standards of conduct. This suggests that FCA skipped a

disciplinary step and imposed a three-day suspension (Step 4) when a third

violation is subject to a “written warning with counseling” (Step 3) under the

disciplinary guideline. (ECF No. 24-6, PageID.295.) As noted above, the

disciplinary guideline does not state whether multiple violations in a single

incident are counted as a single violation. (ECF No. 24-6, PageID.295.)

Although this was Jackson’s third incident, the Supervisor Reports list a total

of six violations of the company standards of conduct over the course of those

                                      16
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.396 Filed 09/13/21 Page 17 of 22




three incidents. (See ECF No. 24-8, PageID.30 (Step 1 Verbal Warning for one

violation in one incident); ECF No. 24-9, PageID.307 (Step 2 Written Warning

for two violations in one incident); ECF No. 24-10, PageID.311 (Step 4 Three-

Day Suspension for three violations in one incident)). But neither party has

briefed this issue. Taking the record in a light most favorable to Jackson, and

assuming that FCA departed from its disciplinary policy and standard

practices when it skipped Step 3 and imposed a Step 4 suspension after only

three incidents, there is still no evidence in the record that race was the reason

that FCA skipped a step. Title VII protects against discrimination, not against

managerial errors.

                                    3. Pretext

      With that, the burden shifts back to the Jackson. At the final step of the

McDonnell Douglass analysis, the plaintiff “must come forward with evidence

that the defendant’s [proffered] reason for the employment action is false.”

Sutherland, 344 F.3d at 615 (citing Reeves, 530 U.S. at 148).

      Jackson has not put forward any evidence that would show FCA had

ulterior, racist motives. Indeed, Jackson has not pointed to any evidence of any

discriminatory conduct by anyone at FCA. And the Court finds none on its own

review. None of the exhibits before the Court mention race. Jackson’s own

union grievance form does not mention race or any other form of

discrimination. (ECF No. 27-1.) Jackson’s discrimination claims are circular

                                       17
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.397 Filed 09/13/21 Page 18 of 22




and lack specific facts. (ECF No. 24-2, PageID.233 (“Q: [W]hat specific

instances of the discrimination that you allege . . . can you identify? . . .

Jackson: Trenton Engine has a bad race relation problem. So they’re writing

people up. They’re suspending people. This is all going on and we all know why.

So there’s a big racial problem at Trenton Engine. Q: What specific instances

can you point to to support that allegation? Jackson: This specific instance

right here that I’m dealing with. Q: Okay. So your specific experience. Any

others? Jackson: I’m speaking about this.”).

      So the Court concludes that Jackson has not offered any of his own

summary judgment evidence to contradict FCA’s legitimate and non-

discriminatory reason: Jackson was suspended because he refused a legitimate

directive by his superiors. On this record, no reasonable jury could find that

FCA discriminated against Jackson on the basis of race when it imposed the

three-day suspension. FCA is entitled to summary judgment on his Title VII

discrimination claim.

                               B. Retaliation

      Title VII also prohibits employers from retaliating against employees for

filing complaints of discrimination. 42 U.S.C. § 2000e-2(a). Retaliation based

on circumstantial evidence is also analyzed under the McDonnell Douglas

framework. Briggs v. Univ. of Cincinnati, No. 20-4133, 2021 WL 3782657, at

*10 (6th Cir. Aug. 26, 2021) (citing Imwalle v. Reliance Med. Prods., Inc., 515

                                      18
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.398 Filed 09/13/21 Page 19 of 22




F.3d 531, 543–44 (6th Cir. 2008)); Adair v. Charter Cnty. of Wayne, 452 F.3d

482, 489 (6th Cir. 2006). To establish a prima facie case of retaliation, a

plaintiff must establish that he (1) “engaged in a protected activity”; (2) his

“exercise of such protected activity was known by the defendant”; (3) the

defendant subsequently “took an action that was ‘materially adverse’ to the

plaintiff”; and (4) “a causal connection existed between the protected activity

and the materially adverse action.” Rogers v. Henry Ford Health Sys., 897 F.3d

763, 775 (6th Cir. 2018) (quoting Laster v. City of Kalamazoo, 746 F.3d 714,

730 (6th Cir. 2014)).

      The parties dispute whether Jackson’s protected conduct—calling the

FCA ethics hotline—occurred before or after the suspension. The suspension

was recommended by his supervisor on November 10th and formally issued on

November 19, 2018. (ECF No. 24-10, PageID.311.) Jackson alleges he called

the hotline on October 29, 2018 but provides no evidence in support of that

claim. (See ECF No. 1, PageID.4.) FCA provides an affidavit from a Labor

Relations Manager at the Trenton Plant stating that the call was actually

placed on November 26, 2018. (ECF No. 24-3, PageID.274.)

      Regardless, Jackson has not offered any evidence to show that “exercise

of such protected activity was known” by FCA. Rogers v. Henry Ford Health

Sys., 897 F.3d 763, 775 (6th Cir. 2018). Additionally, according to an affidavit

that Jackson has not disputed, Jackson did not mention race in his ethics

                                      19
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.399 Filed 09/13/21 Page 20 of 22




complaint. (ECF No. 24-3, PageID.274.) Jackson’s conclusory argument—that

the timing “undoubtedly show[s] that Defendants knew of Plaintiff’s

complaint” (ECF No. 27, PageID.358)—is not competent evidence at summary

judgment. “Mere attorney argument lacking evidentiary support is not

evidence.” Webasto Thermo & Comfort N. Am., Inc. v. Bestop, Inc., No. 16-CV-

13456, 2019 WL 3068192, at *5 (E.D. Mich. July 12, 2019) (quoting Perfect Web

Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1332 (Fed. Cir. 2009))

(cleaned up).

      So Jackson is unable to make a prima facie case of race-based retaliation

based on his ethics hotline call. As a result, FCA is entitled to summary

judgment on Jackson’s Title VII retaliation claim.

                    IV. Elliot-Larsen Civil Rights Act

      Jackson’s response brief only asserts ELCRA with respect to retaliation

and largely relies on his argument regarding the Title VII retaliation claim.

(See ECF No. 27, PageID.355–357.) So the Court construes retaliation to be

Jackson’s only ELCRA claim.

      Because ELCRA and Title VII impose the same elements to establish a

prima facie case of retaliation, see Jackson v. Genesee Cty. Rd. Comm’n, 999

F.3d 333, 343 (6th Cir. 2021), a reasonable jury could not find that FCA

retaliated against Jackson under Michigan law for the same reasons they could



                                      20
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.400 Filed 09/13/21 Page 21 of 22




not find Title VII retaliation.   FCA is entitled to summary judgment on

Jackson’s ELCRA claim.

          V. Section 1981 & Hostile Work Environment Claims

      FCA also moves to dismiss Jackson’s Section 1981 and hostile work

environment claims. (ECF No. 24, PageID.104.) FCA argues that Jackson has

offered no evidence that any of the challenged incidents were based on race,

and even if they were, the incidents were not severe or pervasive. (ECF No. 24,

PageID.104–106.) For liability under Section 1981, race-based harassment

must be “sufficiently severe or pervasive to alter the conditions of [her]

employment and create an abusive working environment.” Williams, 643 F.3d

at 512 (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). The Court

agrees with FCA that a suspension in November 2018, a suspension in

September 2019, and “occasional reminders from his supervisors that he

should complete his paperwork promptly and should not be on the phone or

reading while operating machinery” are “neither severe or pervasive under the

law” and, on this record, lend no inference of race. (See ECF No. 24,

PageID.106.)

      Jackson’s response does not mention these claims. (See ECF No. 27.) So

to the extent that Jackson attempts to assert a Section 1981 claim or a hostile

work environment claim as stated in his complaint, he has waived those claims

by failing to mention them in his response to the motion for summary

                                       21
Case 2:19-cv-11328-LJM-RSW ECF No. 29, PageID.401 Filed 09/13/21 Page 22 of 22




judgment. (See ECF No. 27.) “When a motion for summary judgment is

properly made and supported and the nonmoving party fails to respond with a

showing sufficient to establish an essential element of its case, summary

judgment is appropriate.” Stansberry v. Air Wisconsin Airlines Corp., 651 F.3d

482, 486 (6th Cir. 2011) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

(1986)); see also Hicks v. Concorde Career Coll., 449 F. App’x 484, 487 (6th Cir.

2011) (“The district court properly declined to consider the merits of this claim

because [the plaintiff] failed to address it in either his response to the summary

judgment motion or his response to [the defendant’s] reply brief); Conner v.

Hardee’s Food Sys., 65 F. App’x 19, 24–25 (6th Cir. 2003) (finding that the

plaintiff’s failure to brief issues relating to one of its claims in the district court

amounted to an abandonment of that claim). FCA is therefore entitled to

summary judgment on Jackson’s Section 1981 and hostile work environment

claims.

                                  VI. Conclusion

      For the reasons stated, FCA’s motion for summary judgment (ECF No.

24) is GRANTED.

      SO ORDERED.

      Dated: September 13, 2021

                                        s/Laurie J. Michelson
                                        LAURIE J. MICHELSON
                                        UNITED STATES DISTRICT JUDGE

                                          22
